DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-47, drawn to a self-expanding woven stent, classified in A61F2/90.
II. Claims 48-71, drawn to a method of forming a self-expanding stent, classified in B21F 45/008
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made by another and materially different process.  The self-expanding woven stent of claim 1 could be made with bends of different angles.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and/or the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with applicant’s representative, Shane Nelson, on 01/05/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-47.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 48-71 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 states “wherein the plurality of angles faces outward”.  It is unclear how angles can face outward.  There is no clarification provided in the applicant’s drawings or specification.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 10-12, 14, 17-27, 33-34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al (US 2016/0375175 A1).

Regarding claim 1, You discloses a self-expanding woven stent (Figure 2; paragraph 0182, lines 1-3), comprising: a plurality of shape memory (paragraph 0204) wires woven together to form a body of the stent (Figure 2; paragraph 0204, paragraph 0210, lines 1-5, paragraph  0212, lines 1-6, and 20-26) having a first end and a second end (Figure 2, item 132, 133); wherein the plurality of shape memory wires comprises a first wire and a second wire (Figure 1B; paragraph 0209), wherein the first wire is Figure 1B shows the first wire and second wire (among a plurality of shape memory wires) arranged substantially parallel with respect to each other).  
Regarding claim 2, You discloses wherein the first wire and the second wire are substantially adjacent to each other (Figure 1B; paragraph 0209, the first wire and second wire (among the plurality of shape memory wires) are substantially adjacent to each other).  
Regarding claim 3, You discloses wherein the plurality of shape memory wires further comprises a third wire (Figure 1B shows a third wire), wherein the first, second, and third wires are substantially parallel to each other (Figure 1B shows a first, second, and third wire substantially parallel to each other).  
Regarding claim 4, You discloses wherein each of the plurality of shape memory wires bend at a plurality of points creating a mesh of substantially perpendicular crossing wires that form a plurality of cells and a plurality of angles (Figure 2, paragraph 0212, lines 12-20 “90 degrees”; Figure 3A; paragraph 0214).  
Regarding claim 5, You discloses wherein the plurality of angles are approximately 90 degrees (Figure 2, paragraph 0212, lines 12-20 “90 degrees”).  
Regarding claim 6, You discloses wherein the plurality of angles comprises acute angles (Figure 2, paragraph 0212, lines 12-20 “30 degrees to 40 degrees to 50 degrees to 60 degrees to 70 degrees to 80 degrees”). 
 	Regarding claim 7, You discloses wherein the plurality of angles faces outward (Figure 2). 
Regarding claim 10, You discloses wherein the body has a tubular shape (Figure 2; paragraph 0012, lines 1-3; paragraph 0212, lines 1-6).  
Regarding claim 11, You discloses wherein the body has a substantially uniform diameter (paragraph 0012, lines 3-7 “constant diameter”).  
paragraph 0012, lines 3-7 “variable diameter (e.g. of tapered diameter”). 
Regarding claim 14, You discloses wherein the plurality of shape memory wires is helically twisted (paragraph 0278 and Table 2 discloses that the multifilaments can be twisted). 
Regarding claim 17, You discloses a self-expanding woven stent (Figure 2; paragraph 0182, lines 1-3), comprising: a body (paragraph 0212, lines 1-6) with a first end and a second end (Figure 2, item 132, 133), wherein the body comprises at least one shape memory wire woven together (paragraph 0204), wherein the at least one shape memory wire crosses at a plurality of positions to form a plurality of cells and a plurality of angles (Figure 2; paragraph 0210, lines 1-5), wherein the plurality of angles are approximately 90 degrees (Figure 2, paragraph 0212, lines 12-20 “90 degrees”). 
Regarding claim 18, You discloses wherein the at least one shape memory wire comprises a wire bundle (Figure 1B; paragraph 0209). 
Regarding claim 19, You discloses wherein the at least one shape memory wire comprises a plurality of shape memory wires (paragraph 0212 “braided scaffold”; paragraph 0204 “scaffolds and/or coatings may be fabricated using a shape-memory polymer”). 
Regarding claim 20, You discloses wherein each of the plurality of shape memory wires is located substantially parallel to each other (Figure 1B shows the plurality of shape memory wires arranged substantially parallel with respect to each other).  
Regarding claim 21, You discloses wherein each of the plurality of shape memory wires is located substantially adjacent to each other (Figure 1B; paragraph 0209, the plurality of shape memory wires in Figure 1B are located substantially adjacent to each other).
Regarding claim 22, You discloses a self-expanding woven stent (Figure 2; paragraph 0182, lines 1-3), comprising: a body (paragraph 0212, lines 1-6) with a first end and a second end (Figure 2, item 132, 133), wherein the body comprises at least one shape memory wire woven together (paragraph 0204), wherein the at least one shape memory wire comprises at least one wire bundle (Figure 1B, paragraph 0209), wherein the at least one shape memory wire crosses at a plurality of positions to form a plurality of cells and a plurality of angles (Figure 2; paragraph 0210, lines 1-5). 
Regarding claim 23, You discloses wherein the plurality of angles is approximately 90 degrees (Figure 2, paragraph 0212, lines 12-20 “90 degrees”). 
Regarding claim 24, You discloses wherein the at least one wire bundle comprises a plurality of individual wire strands (Figure 1B (annotated below); paragraph 0209). 

    PNG
    media_image1.png
    373
    501
    media_image1.png
    Greyscale

 
Regarding claim 25, You discloses wherein each of the plurality of individual wire strands is twisted (paragraph 0278 and Table 2 discloses that the multifilaments can be twisted). 
 	Regarding claim 26, You discloses wherein each of the plurality of individual wire strands is approximately the same diameter (Figure 1B, left image shows fibers 11 of the same diameter). 
 	Regarding claim 27, You discloses wherein the plurality of individual wire strands comprises a plurality of different diameters (Figure 1B, right image shows fibers 13 and 15 of different diameters). 
Figure 1B) 
 	Regarding claim 34, You discloses wherein the at least one wire bundle comprises at least seven individual wires (Figure 1B, right image). 
Regarding claim 36, You discloses wherein the at least one wire bundle is twisted (paragraph 0278 and Table 2 discloses that the multifilaments can be twisted). 

Claims 1, 9, 22, 35, 37-38, 40, 43-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitchell et al (US 2019/0015142 A1).

Regarding claim 1, Mitchell discloses a self-expanding woven stent (Figure 1A, item 10 “construct”; paragraph 0060; paragraph 0053), comprising: a plurality of shape memory (paragraph 0015) wires woven together to form a body of the stent having a first end and a second end (Figure 1A, a stent as discloses in paragraph 0060 comprises a body with a first end and a second end); wherein the plurality of shape memory wires comprises a first wire and a second wire (Figures 3A-E; paragraph 0044), wherein the first wire is arranged substantially parallel to the second wire (Figures 3A-E shows the first wire and second wire (among a plurality of shape memory wires) arranged substantially parallel with respect to each other).  
Regarding claim 9, Mitchell discloses wherein the plurality of shape memory wires comprises a plurality of wire bundles (Figures 3A-E).  
Regarding claim 22, Mitchell discloses a self-expanding woven stent (Figure 1A, item 10 “construct”; paragraph 0060), comprising: a body with a first end and a second end (Figure 1A, a stent as discloses in paragraph 0060 comprises a body with a first end and a second end), wherein the body comprises at least one shape memory wire woven together (paragraph 0015), wherein the at least one Figures 3A-3E; paragraph 0044), wherein the at least one shape memory wire crosses at a plurality of positions to form a plurality of cells and a plurality of angles (Figure 1A-B). 
Regarding claim 35, Mitchell does not disclose wherein the at least one wire bundle comprises at least 19 individual wires (Figures 3C-3G). 
Regarding claim 37, Mitchell discloses wherein the at least one wire bundle comprises a plurality of individual wire segments (Figures 3A-3G; paragraph 0044), wherein at least one of the pluralities of individual wire segments comprises an inner wire bundle (Figures 3D, 3E, and 3G). 
 	Regarding claim 38, Mitchell discloses wherein the at least one wire bundle comprises a plurality of inner wire bundles, wherein each of the inner wire bundles comprises a plurality of individual wires (Figures 3D, 3E, and 3G). 
Regarding claim 40, Mitchell discloses wherein the at least one wire bundle comprises an inner set of wire bundles and an outer set of wire bundles (Figures 3D, 3E, and 3G). 
Regarding claim 43, Mitchell discloses wherein the at least one shape memory wire comprises a plurality of shape memory wires (see Mitchell, paragraph 0015), wherein each of the plurality of shape memory wires comprises a wire bundle to form a plurality of wire bundles (see Mitchell, Figures 3D, 3G, and 3E; paragraph 0044).		
Regarding claim 44, Mitchell discloses wherein each of the plurality of wire bundles is substantially parallel to each other (see Mitchell, Figures 3D, 3G, and 3E). 
 	Regarding claim 45, Mitchell discloses wherein each of the plurality of wire bundles is substantially adjacent to each other (see Mitchell, Figures 3D, 3G, and 3E).  
Regarding claim 46, Mitchell discloses wherein each of the plurality of wire bundles comprises an inner set of wire bundles and an outer set of wire bundles (see Mitchell, Figures 3D, 3G, and 3E).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over You et al (US 2016/0375175 A1) in view of Sheldon et al (US 8,739,382).

Regarding claim 8, You discloses the invention substantially as claimed.
However, You does not disclose further comprising a plurality of wire connecting pieces that couple free ends of each of the plurality of shape memory wires together. 
Sheldon teaches further comprising a plurality of wire connecting pieces that couple free ends of each of the plurality of shape memory wires together (see Sheldon, Figure 4B, item 20 “coupling structure”; column 6, lines 54-67).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify You by providing a plurality of wire connecting pieces that couple free ends of each of the plurality of shape memory wires together as taught by Sheldon because this secures two unsecured strand ends of a device to prepare the device for insertion into an anatomical structure (see Sheldon, column 1, lines 30-37). 

Claims 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al (US 2019/0015142 A1) in view of Hyodoh et al (US 2003/0040771 A1).

Regarding claim 13, Mitchell discloses the invention substantially as claimed.
However, Mitchell does not disclose where wherein the body comprises a flange portion, wherein a diameter of the flange portion is larger than a diameter of the rest of the body.
Hyodoh teaches wherein the body comprises a flange portion, wherein a diameter of the flange portion is larger than a diameter of the rest of the body (Figure 33E; paragraph 0228). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mitchell by providing wherein the body comprises a flange portion, wherein a diameter of the flange portion is larger than a diameter of the rest of the body as taught by Hyodoh because this configuration can function as an occluder which may be used to substantially or completely prevent the flow of blood through a vessel.
Regarding claim 15, Mitchell discloses wherein the stent can be a vascular stent (see Mitchell, paragraph 0060), however You does not specifically state an arterial stent
Hyodoh teaches wherein the stent is an arterial stent (see Hyodoh, paragraph 0283). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mitchell by providing wherein the stent is an arterial stent as taught by Hyodoh because this would provide patency for the arteries of a patient.  
Regarding claim 16, Mitchell discloses wherein the stent is a venous stent 
Hyodoh teaches wherein the stent is a venous stent (see Hyodoh, paragraph 0326). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mitchell by providing wherein the stent is an arterial stent as taught by Hyodoh because this would provide patency for the veins of a patient.  

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US 2016/0375175 A1) in view of Hashimoto et al (US 2017/0328000 A1).

Regarding claim 28, the embodiment in Figure 1B of You discloses the at least one wire bundle (Figure 1B) and You discloses that the wires can be non-symmetrical (Figure 1A), however You does not specifically disclose wherein the at least one wire bundle comprises non-symmetrical wires. 
Hashimoto teaches wherein at least one wire bundle comprises non-symmetrical wires (see Hashimoto, Figure 5; paragraph 0041).  Hashimoto discloses a bundle of wires that can be used in a medical device to be inserted into a patient's body which is considered analogous art (see Hashimoto, abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify You by providing wherein at least one wire bundle comprises the non-symmetrical wires as taught by Hashimoto because the non-symmetrical wires make surface contact with the inner wire.  The at least one wire bundle has an approximately circular cross-sectional outer periphery.  This can improve not only the torque transmissibility of the wire rope (the torque transmissibility to one end of a wire rope when the other end of the wire rope is rotated), but also the durability of the wire rope (see Hashimoto, paragraph 0042).	
Regarding claim 29, the embodiment in Figure 1B of You discloses the at least one wire bundle (Figure 1B). 
However, You does not disclose wherein the at least one wire bundle comprises a plurality of compressed wires.
Hashimoto teaches wherein at least one wire bundle comprises a plurality of compressed wires (see Hashimoto, Figure 5; paragraph 0041).  Hashimoto discloses a bundle of wires that can be used in a see Hashimoto, abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify You by providing wherein at least one wire bundle comprises a plurality of compressed wires as taught by Hashimoto because the compressed wires make surface contact with the inner wire.  The at least one wire bundle has an approximately circular cross-sectional outer periphery.  This can improve not only the torque transmissibility of the wire rope (the torque transmissibility to one end of a wire rope when the other end of the wire rope is rotated), but also the durability of the wire rope (see Hashimoto, paragraph 0042).	 
Regarding claim 30, the embodiment in Figure 1B of You discloses the at least one wire bundle (Figure 1B). 
However, You does not disclose wherein the at least one wire bundle comprises a plurality of substantially compacted wires.
Hashimoto teaches wherein at least one wire bundle comprises a plurality of substantially compacted wires (see Hashimoto, Figure 5; paragraph 0041).  Hashimoto discloses a bundle of wires that can be used in a medical device to be inserted into a patient's body which is considered analogous art (see Hashimoto, abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify You by providing wherein at least one wire bundle comprises a plurality of substantially compacted wires as taught by Hashimoto because the compacted wires make surface contact with the inner wire.  The at least one wire bundle has an approximately circular cross-sectional outer periphery.  This can improve not only the torque transmissibility of the wire rope (the torque transmissibility to one end of a wire rope when the other end of the wire rope is rotated), but also the durability of the wire rope (see Hashimoto, paragraph 0042).	

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over You et al (US 20160375175 A1) in view of Glushko et al (US 3,778,993).

Regarding claim 31, You discloses the invention substantially as claimed.
However, You does not disclose wherein the at least one wire bundle comprises a plurality of substantially compacted wires and a plurality of substantially round wires. 
 Glushko teaches wherein the at least one wire bundle comprises a plurality of substantially compacted wires and a plurality of substantially round wires (see Glushko, Figure 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify You by providing wherein the at least one wire bundle comprises a plurality of substantially compacted wires and a plurality of substantially round wires as taught by Glushko because when the outer layer is subjected to radially compressive deforming forces so as to wedge the outer wires into the peripheral gaps it produces a tight and improved twisted wire product (see Glushko, abstract).

 Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al (US 2019/0015142 A1) in view of Lilburn et al (US 2010/0191319 A1).

Regarding claim 32, Mitchell discloses the invention substantially as claimed.
However, Mitchell does not disclose wherein the at least one wire bundle comprises one or more microtubings with a platinum core. 
Lilburn teaches wherein the at least one wire bundle comprises one or more microtubings with a platinum core (see Lilburn, paragraph 0048, lines 49-54).
see Lilburn, paragraph 0048, lines 49-54).

Claims 39 and 47 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al (US 2019/0015142 A1) in view of Higano (JP 2010/126831A).

Regarding claim 39, Mitchell discloses the invention substantially as claimed.
However, Mitchell does not disclose wherein the at least one wire bundle comprises a first plurality of wires with a first diameter and a second plurality of wires with a second diameter.
Higano teaches wherein the at least one wire bundle comprises a first plurality of wires with a first diameter and a second plurality of wires with a second diameter (see Higano, Figure 3(k)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mitchell by providing wherein the plurality of wire bundles comprises a first plurality of wire bundles with a first diameter and a second plurality of wire bundles with a second diameter as taught by Higano because this allows the plurality of inner wire bundles to be made with a greater outer diameter .  When the outer diameter of the core wire is greater than the outer diameter of the side wires, and the restraint rate between the core wire and the side wire is set within a predetermined range, the side wire is in close contact with the core wire and the straightness of the core wire can be maintained.  This makes it difficult for the core wire to partially protrude from the side wires, and the side wire to swell and lose its shape. Therefore, even under conditions such as high load, long distances, 
Regarding claim 47, Mitchell discloses the invention substantially as claimed.
However, Mitchell does not disclose wherein the plurality of wire bundles comprises a first plurality of wire bundles with a first diameter and a second plurality of wire bundles with a second diameter.
Higano teaches wherein the plurality of wire bundles comprises a first plurality of wire bundles with a first diameter and a second plurality of wire bundles with a second diameter (see Higano, Figure 3(k)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mitchell by providing wherein the plurality of wire bundles comprises a first plurality of wire bundles with a first diameter and a second plurality of wire bundles with a second diameter as taught by Higano because this allows the plurality of inner wire bundles to be made with a greater outer diameter .  When the outer diameter of the core wire is greater than the outer diameter of the side wires, and the restraint rate between the core wire and the side wire is set within a predetermined range, the side wire is in close contact with the core wire and the straightness of the core wire can be maintained.  This makes it difficult for the core wire to partially protrude from the side wires, and the side wire to swell and lose its shape. Therefore, even under conditions such as high load, long distances, and long strokes, the elongation is small, and the bending fatigue durability is excellent, therefore it is suitable for long-term stable use (see Higano, paragraph 10).

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al (US 2019/0015142 A1) in view of Schweizerische (CH 163512A).


However, Mitchell does not disclose wherein the inner set of wire bundles comprises a first set of wires with a first diameter and a second set of wires with a second diameter. 
Schweizerische teaches wherein the inner set of wire bundles comprises a first set of wires with a first diameter and a second set of wires with a second diameter (see Schweizerische, Figure 3 (inner set of wire bundles with first and second set of wires with varying diameters annotated below)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mitchell by providing wherein the inner set of wire bundles comprises a first set of wires with a first diameter and a second set of wires with a second diameter as taught by Schweizerische because the thinner wires are able to rest between the thicker wires so that the strands do not cross which produces a wire bundle with a more compressed configuration.  This allows for the construction of a stent with a smaller compressed diameter for use in a delivery catheter.

    PNG
    media_image2.png
    378
    539
    media_image2.png
    Greyscale

Regarding claim 42, Mitchell discloses the invention substantially as claimed.
However, Mitchell does not disclose wherein the outer set of wire bundles comprises a first set of wires with a first diameter and a second set of wires with a second diameter.
see Schweizerische, Figure 3 (outer set of wire bundles with first and second set of wires with varying diameters annotated above)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mitchell by providing wherein the outer set of wire bundles comprises a first set of wires with a first diameter and a second set of wires with a second diameter as taught by Schweizerische because the thinner wires are able to rest between the thicker wires so that the strands do not cross which produces a wire bundle with a more compressed configuration.  This allows for the construction of a stent with a smaller compressed diameter for use in a delivery catheter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle, can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774